Citation Nr: 0803038	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-39 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected cervical/upper back strain.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected right cervical 
radiculopathy.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from June 1986 to 
October 1986, from May 1998 to July 1998, and from June 2004 
to December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating action that 
granted service connection for post-traumatic cervical/upper 
back strain and for right cervical radiculopathy, and 
assigned each disability an initial rating of 20 percent 
effective on December 7, 2004.  

As the claims before the Board involve a request for higher 
initial ratings following the grants of service connection, 
the Board has characterized the issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran's dominant hand is shown to be his right.  

3.  From December 7, 2004 the veteran's cervical spine 
disability has been manifested by flexion of 20 degrees or 
better; he is not shown to have favorable or unfavorable 
ankylosis of the cervical spine.  

4.  The veteran not shown to have had any incapacitating 
episodes from intervertebral disc syndrome since December 7, 
2004.  

5.  From December 7, 2004 the veteran's right cervical 
radiculopathy has been manifested by no more than mild 
incomplete paralysis of the upper radicular nerve group.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected cervical/upper 
back strain from December 7, 2004 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.71a including General 
Rating Formula for Diseases and Injuries of the Spine (2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected right 
cervical radiculopathy from December 7, 2004 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a including 
Diagnostic Code 8520 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue.  In December 
2004, prior to the June 2005 rating decision on appeal, the 
RO advised the veteran of the elements required to show 
entitlement to service connection, not the elements for an 
increased rating for a disability already service-connected.  

However, the veteran's Notice of Disagreement (NOD) filed in 
August 2005 states that the veteran believed his cervical 
back strain and associated radiculopathy were worse than 
stated and warranted a higher rating.  Accordingly, the 
veteran is shown to have actual knowledge that to establish 
entitlement to an increased evaluation the evidence must show 
that the condition had become worse.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence 
prior to issuance of the June 2005 Statement of the Case 
(SOC).  

The Board also finds that the December 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2004 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The December 2004 letter specifically asked the veteran, "If 
there [was] any other evidence or information that you think 
[would] support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" claim.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the June 
2005 SOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the June 2005 SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been accomplished.  However, as the effective date 
assigned in this case is the day after separation from active 
duty, an earlier effective date would be precluded by law.  
There is accordingly no chance of prejudice under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims decided 
hereinbelow.  

The veteran's service treatment record (STR) and post-service 
VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

The veteran was afforded VA orthopedic and neurological 
examinations in January 2005 that recorded the 
characteristics of his service-connected cervical spine 
disorder and cervical radiculopathy.  The veteran has not 
asserted that the January 2005 examinations were inadequate 
in any way, and has not asserted that his symptoms have 
become worse since the last examination.  The Board 
accordingly finds that remand for new examination is not 
required at this point.  The veteran has been advised of his 
entitlement to a hearing before the RO or before the Board, 
but he has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for initial 
evaluation of the service-connected cervical spine disability 
and service-connected cervical radiculopathy.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, December 7, 2004.  Fenderson, 
supra.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  

Historically, the veteran was involved in a motor vehicle 
accident in October 2003, while a civilian, in which he 
suffered neck and back injuries.  The veteran was still 
undergoing chiropractic treatment for those injuries at the 
time of his mobilization in June 2004.  

In July 2004, shortly after mobilization, the veteran 
complained of neck and back pain with tingling and numbness 
of the right arm and hand reportedly consequent to field 
exercises while carrying individual body armor (IBE), load-
carrying equipment (LCE) and water.  He was placed on 
physical profile for neck and upper back pain (cervical and 
thoracic degenerative disc disease) and eventually released 
from active duty as unfit for deployment.  

The rating decision on appeal granted service connection 
based on the RO's finding that the veteran's preexisting 
cervical spine injury was aggravated (permanently worsened) 
by his military service.  

The evaluation assigned is based on the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, the Board is 
precluded from differentiating between the symptomology 
attributable to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App.181, 
182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  


Evaluation of cervical spine/upper back strain

The veteran's cervical spine disability is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  

Effective September 26, 2003, disabilities of the spine are 
rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria appropriate to 
the cervical spine as follows.  

A rating of 10 percent is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  

A rating of 20 percent is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  

A rating of 40 percent is assigned for unfavorable ankylosis 
of the entire cervical spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar). 
 
The above criteria are applied with and without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, and associated objective neurologic symptoms are 
rated separately under the appropriate diagnostic code.  
38 C.F.R. § 4.71a.  

Intervertebral disc syndrome (IVDS) is evaluated under DC 
5243 either under the General Rating Formula or under the 
Formula for Rating IVDS Based on Incapacitating Episodes, 
whichever results in the higher evaluation.  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms that requires bed rest prescribed by a 
physician and treatment by a physician.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the Diagnostic 
Codes, and must consider the effect of pain and weakness when 
rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, December 7, 2004.  

Treatment records in the STR include a July 2004 X-ray of the 
cervical spine showing hypertropic degenerative changes and 
an August 2004 magnetic resonance imaging analysis (MRI) that 
showed loss of cervical lordosis and degenerative phenomena 
involving the intervertebral discs at multiple levels.  

The veteran had a VA orthopedic examination in January 2005.  
The examiner reviewed the claims file and noted the treatment 
in service as recorded in STR.  The veteran complained of 
constant sharp aching neck pain of 8/10 intensity.  Bowel and 
bladder functions were intact.  

The veteran stated that pain sometimes referred to the left 
shoulder and that pain increased following repetitive use or 
during flare-ups.  The veteran denied incapacitating episodes 
during the previous twelve months.  

On examination there was no gross deformity of the cervical 
spine.  Range of motion was flexion to 45 degrees associated 
with pain throughout, extension to 20 degrees without pain, 
lateral bending to 20 degrees bilaterally associated with 
pain  during left lateral bending; and rotation to 25 degrees 
bilaterally with pain associated with left rotation (combined 
range of motion 155 degrees).  

There was mild tenderness to palpation over the bilateral 
cervical paraspinal muscles as well as up the trapezius, and 
one trigger point was identified on the right trapezius with 
pain referred to the posterior neck.  Examination of the 
bilateral shoulders was unremarkable.  The examiner's 
impression was myofascial pain syndrome.  

The veteran also had a VA neurological examination in January 
2005, by a different VA physician.  The veteran complained of 
chronic upper back pain.  Range of motion was extension to 20 
degrees, flexion to 20 degrees, right lateral flexion and 
rotation to 15 degrees, left lateral flexion and rotation to 
25 degrees (combined range of motion 120 degrees).  

There was tenderness on the right cervical paraspinal 
muscles, and right shoulder movements were painful and 
limited.  The examiner's diagnosis was posttraumatic cervical 
(neck strain), posttraumatic upper back (upper dorsal strain) 
and myofascial strain.  

The examiner stated that the veteran's current neck, upper 
back pain and myofascial pain syndrome would ensue and cause 
further fatigue and weakness of the muscles and would be 
limited by pain from repetitive use of the joints.  The neck 
and back would also experience lack of endurance secondary to 
repetitive use of the joints.   

A VA outpatient note in February 2005 shows complaint of neck 
pain since June 2004.  There was mild tenderness of the right 
shoulder and back on rotation of the neck.  The clinician's 
assessment was cervical degenerative joint disease with 
unusual presentation of persistent pain over the last 7-8 
months requiring medication (pain largely focal in posterior 
neck and right side shoulder and back).  

Based on the evidence, the Board finds that the veteran's 
range of motion clearly falls within the schedular range for 
the 20 percent evaluation.  

The veteran's cervical flexion on one examination was to 45 
degrees (with pain throughout) and on the other examination 
was to 20 degrees (with no notation as to onset of pain).  In 
both cases forward cervical flexion was better than 15 
degrees as required for the 30 percent rating.  

Alternatively, 30 percent may be assigned for favorable 
ankylosis of the entire cervical spine, but there is no 
indication in this case of any cervical ankylosis.  The 
veteran has not asserted, and the evidence does not show, 
that he had incapacitating episodes due to IVDS, so rating 
under that formula is not applicable.  

Both examinations of record documented the presence of pain, 
weakness, fatigability, incoordination, and/or increased loss 
of function with repetitive use.  However, the Board finds 
that increased rating is not warranted for those factors 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

The General Rating Formula specifically applies with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease; see 38 C.F.R. § 4.71a.  
Further, even when increased loss of function is considered 
as a factor, the veteran's symptoms do not approximate the 
criteria for the 30 percent rating.  

Accordingly, the Board finds that the criteria for a rating 
in excess of 20 percent are not met from December 7, 2004, 
and the claim for increased initial rating for cervical/upper 
back strain must be denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


Evaluation of right cervical radiculopathy

Peripheral neuropathy of the extremities is rated under the 
provisions of 38 C.F.R. § 4.124a (Diseases of the Peripheral 
Nerves), DC 8510 (paralysis of upper radicular group, fifth 
and sixth cervicals).  

The rating schedule distinguishes between the major 
(dominant) and minor (non-dominant) extremity.  The veteran 
is shown by examination reports to be right-handed, and his 
disability is accordingly rated under the criteria for the 
major extremity.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type give 
for each nerve.  When the involvement is wholly sensory, the 
rating should be for the "mild" or at most "moderate" 
degree.  

Ratings shown are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  

Under DC 8510, a rating of 70 percent is assignable for 
complete paralysis of the major extremity (all shoulder 
movements lost or severely affected, hand and wrist movements 
not affected).  A rating of 50 percent is assignable for 
severe incomplete paralysis of the major extremity.  A rating 
of 40 percent is assignable for moderate incomplete paralysis 
of the major extremity.  A rating of 20 percent is assignable 
for mild incomplete paralysis of the major extremity.

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, December 7, 2004.

STR include a July 2004 treatment note from Walter Reed Army 
Medical Center (WRAMC) in which the veteran complained of 
numbness down both upper extremities, right worse than left; 
the clinical impression was myofascial pain syndrome and 
either cervical radiculopathy or peripheral entrapment 
syndrome.

As noted above, the veteran had a VA orthopedic examination 
in January 2005.  The veteran complained of pain, tingling 
and numbness in the right upper extremity, although he denied 
weakness in the four extremities.   Neurologic examination 
showed muscle strength 5/5 in the four extremities, sensation 
grossly intact to light touch, and deep tendon reflexes 1+ in 
both upper extremities.  

The veteran also had a VA neurological examination in January 
2005, by a different VA physician.  The veteran complained of 
constant neck pain shooting down both upper extremities, 
right worse than left, from the right shoulder down the right 
arm to the right hand, with associated intermittent numbness 
and weakness of the right upper extremity and right hand.  
The veteran reported that any movement would aggravate the 
pain.  The veteran characterized the pain as 9/10 at its peak 
and 7/10 when medicated.  

On examination, motor strength was 5/5 all over.  Deep tendon 
reflexes were 2+ symmetrical on biceps, triceps and 
brachioradialis.  Coordination was intact.  Sensory 
examination showed decreased pinprick and light touch 
sensation on the right hand in C5-6 and C6-7 distribution but 
was otherwise intact.  There was myofascial tenderness and 
trigger points were noted on the right trapezius, rhomboid 
and interscapular muscles.  The examiner's diagnosis was 
right cervical radiculopathy.

Based on the evidence above, the Board finds that the 
veteran's radiculopathy more closely approximates a "mild" 
impairment rather than "moderate" or "severe" impairment.  
As noted above, when the incomplete paralysis is wholly 
sensory, the impairment will be characterized as "mild" or 
at most as "moderate."  

The veteran in this case is shown to have some numbness of 
the hand, and he complains of pain in the arm from the 
shoulder through the arm to the hand; however, there is no 
evidence whatsoever of any loss of function of the right 
upper appendage, i.e. no indication of decreased motor 
strength, grip strength, coordination or reflexes.  

The veteran reported intermittent weakness in the right hand.  
A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, even according the veteran competency to report 
intermittent weakness, he has not asserted any particular 
loss of function associated with such weakness, and there was 
no weakness noted in either VA examination (motor strength 
was 5/5 on both examinations).  

The Board accordingly finds that the criteria for a rating in 
excess of 20 percent are not met since December 7, 2004, and 
that the claim for increased initial rating must be denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

An initial evaluation in excess of 20 percent for the 
service-connected cervical spine/upper back strain from 
December 7, 2004 is denied.  

An initial evaluation in excess of 20 percent for the 
service-connected right cervical radiculopathy from December 
7, 2004 is denied.  


____________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


